Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/08/2020 has been entered.  Claims 1, 8 and 15 have been amended.  Claims 3-6, 10-13 and 17-20 have been cancelled.  Claims 1-2, 7-9 and 14-16 remain pending.
Response to Arguments
Regarding to claims 1-2, 7-9 and 14-16 rejected under 35 USC 101, Applicant argued on page 8 “Accordingly, claims 1, 8 and 15 have been amended to include “the tester circuit is directly connected to a gate of the transistor, a drain of the transistor is directly connected to the measure device, a source of the transistor is directly connected to the ground through a capacitor, and the transistor is arrayed in a DRAM circuit”, “the transistor model comprises one or more parameters corresponding to the transistor”, and “wherein the one or more parameters comprise a drain current, a constant current threshold voltage, a standard threshold voltage and a subthreshold swing, ... creating the new transistor model by increasing the drain current, decreasing the constant current threshold voltage, decreasing the standard threshold voltage, and decreasing the subthreshold swing.” In this way, the slew rate can be improved, and thus the performance of the DRAM circuit can be improved. Therefore, the above additional elements when considered both individually and as an ordered combination amount to significantly more than the abstract idea”.
Applicant’s arguments have been fully considered and they are persuasive therefore, Examiner withdraws said rejection.  The additional element in claims 1, 8 and 15 “wherein the tester circuit is directly connected to a gate of the transistor, a drain of the transistor is directly connected to the measure device, a source of the transistor is directly connected to the ground through a capacitor, and the transistor is arrayed in a dynamic random-access memory (DRAM) circuit” applies a judicial exception in some meaningful way beyond generally linking the use of judicial exception to a particular technology environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Accordingly, the claim has integrate the exception into a practical application.
Regarding to claim 1-2, 7-9 and 14-16 rejected under 35 USC 103, Applicant argued on page 11, “In this regard, the prior art (i.e., Alpert, Peng, Kenney and Sakata) utilized by the Office Action fails to disclose the claimed structural limitations of “the tester circuit is directly connected to a gate of the transistor, a drain of the transistor is directly connected to the measure device, a source of the transistor is directly connected to the ground through a capacitor, and the transistor is arrayed in a DRAM circuit” as set forth in independent claims 1, 8 and 15, and therefore a prima facie case of obviousness is not established”.
Examiner agreed with Applicant that the prior arts fail to disclose the structure to test the transistor.  Therefore, Examiner withdraws the rejections
Allowable Subject Matter
Claims 1-2, 7-9 and 14-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 1, the prior art does not teach or suggest the claimed invention having “wherein the tester circuit is directly connected to a gate of the transistor, a drain of the transistor is directly connected to the measure device, a source of the transistor is directly connected to the ground through a capacitor, and the transistor is arrayed in a dynamic random-access memory (DRAM) circuit”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2 and 7, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claims 8, the prior art does not teach or suggest the claimed invention having “wherein the tester circuit is directly connected to a gate of the transistor, a drain of the transistor is directly connected to the measure device, a source of the transistor is directly connected to the ground through a capacitor, and the transistor is arrayed in a DRAM circuit”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 9 and 14, the claims have been found allowable due to their dependencies to claim 8 above.
Regarding claims 15, the prior art does not teach or suggest the claimed invention having “wherein the tester circuit is directly connected to a gate of the transistor, a drain of the transistor is directly connected to the measure device, a source of the transistor is directly connected to the ground through a capacitor, and the transistor is arrayed in a DRAM circuit”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 16, the claims have been found allowable due to their dependencies to claim 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862